Citation Nr: 1821468	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for descending colon polyps (also claimed as rule out colonic new growth), to include as due to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the RO at the Veterans Benefits Administration, which in pertinent part, denied service connection for descending colon polyps.  Jurisdiction over this case is currently with the RO in Manila, the Republic of the Philippines.  

By way of history, in a January 2017 substantive appeal filed via VA Form 9, the Veteran wrote that he desired representation by a Veterans Service Organization (VSO).  Similarly, in a March 2017 statement, the Veteran requested a Board personal hearing.  Accordingly, in January 2018 letters, the Veteran was afforded an opportunity to elect representation pursuant to 38 C.F.R. § 14.631 (2017), and to select the type of Board hearing.  The January 2018 letter stated that, if no response was received within 30 days, the Board will assume that the Veteran wishes to represent himself and would proceed with appellate review.  

In February 2018, the Veteran contacted VA by telephone regarding the status of the instant appeal, at which time he was informed that the January 2018 letters were sent to his mailing address; the Veteran requested additional copies of the January 2018 letters.  In March 2018, the January 2018 letters were returned by the United States Postal Service as undeliverable; however, in response to the duplicate notifications provided in February 2018, in a March 2018 statement, the Veteran withdrew the request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  To date, the Board has not received a completed VA Form 21-22 from the Veteran selecting a VSO for representation in this appeal.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with descending colon polyps.

2.	The currently diagnosed descending colon polyps are not causally or etiologically related to service, including exposure to herbicides.


CONCLUSION OF LAW

The currently diagnosed descending colon polyps are not etiologically related to service and may not be presumed to have been incurred in service, including as due to exposure to herbicide agents during service.  See 38 U.S.C. §§ 1110, 1113, 1116, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran submitted a fully developed claim (FDC) in September 2016.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  See September 2016 application for disability compensation and related compensation benefits (on a VA Form 21-526EZ).  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.       

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.

The Board acknowledges that the Veteran has not been afforded a VA medical examination regarding the descending colon polyps.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for descending colon polyps, there is no duty to provide a VA medical examination.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for a descending colon polyp without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for Descending Colon Polyps

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with descending colon polyps, which are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam (Vietnam), including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Accordingly, descending colon polyps, are not diseases for which presumptive service connection based on exposure to herbicides may be granted.  Id.  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The Veteran contends that descending colon polyps are the result of exposure to herbicides during active service in Vietnam.  See November 2016 Notice of Disagreement; February 2017 statement.  At the outset, the Board finds that the Veteran is currently diagnosed with descending colon polyps.  A November 2016 VA treatment record shows the results of a June 2016 colonoscopy revealed colonic polyps in the cecum and sigmoid colon.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the current descending colon polyps did not have their onset during service, and are not otherwise etiologically related to service.  Service treatment records do not reflect any complaints, diagnosis, or treatment of any gastrointestinal problems.  Further, an October 1971 service separation examination shows that the abdomen and viscera were found to be clinically normal.  In a February 2017 statement, the Veteran asserted that he had experienced an upset stomach for three weeks and sought medical attention, at which time a colonoscopy was performed and the descending colon polyps were found; the Veteran also conveyed his belief that the descending colon polyps were related to herbicide exposure while stationed in Vietnam.

The only evidence of record linking the current colon polyps to exposure to herbicide agents during service are the Veteran's lay assertions that colon polyps are the result of exposure to Agent Orange; however, the Veteran is a lay person and, while he is competent to relate symptoms that may be associated with colon polyps such as abdominal pain, under the facts of this case that include no symptoms or disease during service and no symptoms for several years after service, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex digestive disorders or to opine on the complex etiological relationship between the current colon polyps and herbicide exposure.  The Veteran has not been shown to have such knowledge, training, or experience; therefore, under the facts of this case, the Board finds that the Veteran is not competent to provide evidence of an etiological relationship between the current colon polyps and exposure to herbicide agents during military service.

As the evidence of record does not contain link the current descending colon polyps to military service, including to herbicide exposure during service, the Board finds that the weight of the evidence demonstrates that the descending colon polyps were not incurred in service, or otherwise caused by service, and may not be presumed to 

have been incurred during active service, to include as due to herbicide exposure during service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for descending colon polyps, including as due to herbicide exposure, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


